Name: 2009/806/EC: Council Decision of 19Ã October 2009 on the signing of the Statute of the International Renewable Energy Agency (IRENA) by the European Community
 Type: Decision
 Subject Matter: environmental policy;  international affairs;  energy policy;  soft energy
 Date Published: 2009-11-04

 4.11.2009 EN Official Journal of the European Union L 288/23 COUNCIL DECISION of 19 October 2009 on the signing of the Statute of the International Renewable Energy Agency (IRENA) by the European Community (2009/806/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 175(1) and the first subparagraph of Article 300(2), Having regard to the proposal from the Commission, Whereas (1) On 26 January 2009, the Statute of the International Renewable Energy Agency (1) (the Statute) was signed at the Founding Conference in Bonn by 75 States, including 20 EU Member States. (2) According to the Statute, the objective of the International Renewable Energy Agency (IRENA) is to promote the widespread and increased adoption as well as the sustainable use of all forms of renewable energy, taking into account national and domestic priorities and benefits derived from a combined approach of renewable energy and energy efficiency measures, and the contribution of renewable energy to environmental preservation, through limiting pressure on natural resources and reducing deforestation, particularly tropical deforestation, desertification and biodiversity loss; to climate protection; to economic growth and social cohesion including poverty alleviation and sustainable development; to access to and security of energy supply; to regional development and to inter-generational responsibility. (3) Both the European Community and its Member States have competences in the areas covered by the Statute. Certain provisions of the Statute might affect the arrangements laid down by Community acts adopted regarding the environment and energy. (4) In view of its entry into force only on the 13th day after the deposit of the 25th instrument of ratification, and in view of the Statute remaining open for signature until that time, the Statute should be signed on behalf of the European Community in accordance with its Article XIX A. The Founding Conference of IRENA, on 26 January 2009, established a Preparatory Commission for IRENA (2). According to point 3 of the Resolution on Establishing a Preparatory Commission for IRENA, adopted by the Conference on the establishment of IRENA, the Preparatory Commission is composed of one representative of each of the signatories of the Statute. The Preparatory Commission is intended to ensure the rapid and effective establishment of IRENA, including by establishing an interim work programme and budget. It is considered beneficial to fully participate in IRENA activities from signature. Therefore, the Community should be represented and participate in the Preparatory Commission of IRENA from signature, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign on behalf of the European Community, the Statute of the International Renewable Energy Agency founded on 26 January 2009 in Bonn. Article 2 By virtue of its signature, the Community will be represented in the Preparatory Commission of IRENA set up by the Conference on the establishment of IRENA. Done at Luxembourg, 19 October 2009. For the Council The President E. ERLANDSSON (1) The Declaration of the Conference regarding authentic versions of the Statute forms an integral part of the Statute. (2) IRENA/FC/res.1: Resolution on Establishing a Preparatory Commission for IRENA, 26 January 2009, Bonn.